Citation Nr: 0008822	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for bronchitis, asthma 
and hypertension resulting from tobacco use in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 13, 1951, to 
February 8, 1952.  By rating action dated in May 1952 the 
Department of Veterans Affairs (VA) denied entitlement to 
service connection for pulmonary tuberculosis.  The veteran 
was duly notified of the decision and did not submit an 
appeal.  In February 1981 he submitted additional information 
for the purpose of reopening his claim.  In a June 1982 
rating action the claim was again denied.  He appealed from 
that decision and in April 1983 the Board of Veterans' 
Appeals (Board) affirmed the denial.  In April 1995 the 
veteran again submitted additional information in order to 
reopen his claim.  In a July 1995 rating action the claim was 
again denied by the regional office.  The veteran appealed 
from that decision.  In July 1996 he testified at a hearing 
at the regional office before a hearing officer.  In March 
1998 the veteran submitted a claim for service connection for 
bronchitis, asthma and hypertension as due to tobacco use in 
service.  In a December 1998 rating action the claim was 
denied.  The veteran appealed from that decision.  In June 
1999 the veteran testified at a hearing at the regional 
office regarding the issue of service connection for 
bronchitis, asthma and hypertension.  The case is now before 
the Board for appellate consideration.  

The record reflects that the additional information submitted 
by the veteran in April 1995 was initially held by the 
regional office to constitute new and material evidence in 
order to reopen the claim.  In an August 1996 supplemental 
statement of the case it was held that the additional 
evidence was not new and material.  However, in a December 
1997 supplemental statement of the case the claim was 
apparently denied on the merits.  The Board will accordingly 
consider the veteran's claim for service connection for 
pulmonary tuberculosis on a de novo basis.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  Pulmonary tuberculosis was neither reported by the 
veteran nor found by the examiner when the veteran was 
examined for entry into service on August 13, 1951.  A chest 
X-ray study was not conducted at that time.  

3.  Chest X-ray studies on August 17 and August 27, 1951 
reflected pulmonary tuberculosis.  The veteran was discharged 
from service due to that disability.  

4.  The veteran's pulmonary tuberculosis clearly existed 
prior to his entry into military service and there was no 
increase in severity of that condition in service.

5.  Bronchitis, asthma and essential hypertension were not 
demonstrated during the veteran's active military service.  
Those conditions were initially shown many years after 
service and not related to service.  His bronchitis has been 
attributed in part to his smoking.  

6.  There has been no medical evidence submitted establishing 
that the veteran's nicotine dependence began during his 
active military service.  


CONCLUSIONS OF LAW

1.  The veteran's pulmonary tuberculosis clearly and 
unmistakably existed prior to his entry into military service 
and the presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1111, 1137, 5107 (West 1991).

2.  The preexisting pulmonary tuberculosis was not aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1153, 5107 (West 1991); 38 C.F.R. § 3.306(b) (1999).  

3.  The veteran has not submitted well-grounded claims for 
service connection for bronchitis, asthma and essential 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  The Board finds that the veteran's 
claim for service connection for pulmonary tuberculosis is 
well grounded.  The Board finds that the claims for service 
connection for bronchitis, asthma and essential hypertension 
are not well grounded.

I.  The Claim for Service Connection for Pulmonary 
Tuberculosis.

The veteran's service medical records reflect that he was 
examined for entry into service on August 13, 1951.  Clinical 
evaluation of the respiratory system was reported to be 
normal.  It was indicated that a chest X-ray study had not 
been performed.

A report of a board of medical survey reflects that on 
August 17, 1951, a routine chest X-ray, followed by a chest 
X-ray on August 27, reflected an area of infiltration in the 
right apex.  A routine tuberculin skin test on August 17 was 
positive.  On August 27, he was admitted to the sick list at 
the U.S. Naval training center with a diagnosis of active 
pulmonary tuberculosis, minimal.  His only complaint was 
intermittent substernal pain of one year's duration.  There 
was a history of contact with his stepfather who died one 
year previously with pulmonary tuberculosis.  On August 27, 
1951, he was transferred to the U.S. Naval Hospital, San 
Diego.  A Kahn test was negative and sputum was negative for 
acid-fast bacilli on smear and culture.  A chest X-ray on 
September 13, 1951 revealed a patchy, mixed lesion in the 
right apex with calcified nodules in both hilar areas.  On 
October 26, a bronchoscopy was performed with negative 
findings.  Serial X-rays of the chest showed no change in the 
pulmonary pathology.  It was stated that in spite of the 
negative bacteriology the condition was clinically pulmonary 
tuberculosis and in view of the veteran's age and character 
of the X-ray lesion had to be considered active.  It was the 
opinion of the Board that the condition existed prior to the 
veteran's enlistment and that it was not aggravated by 
service.  He was considered to be permanently unfit for 
service.  A considerable period of specialized hospital care 
was anticipated.  It was recommended that he be discharged 
from service.

The veteran was hospitalized at a VA medical center from 
February  1 to June 1, 1952.  It was indicated that on 
admission to the San Diego Naval Hospital in August 1951 his 
only complaint had been occasional intermittent episodes of 
dull, substernal pain and occasional transient loss of voice 
while singing.  His episodes of substernal discomfort were of 
about one-year duration and the transient loss of voice 
lasted for about six months.  It was indicated that the 
veteran's stepfather had died of tuberculosis about one year 
before the lesion had been discovered.  The veteran had been 
living with him.  Prior to enlistment in the Navy the veteran 
had been told that he had a suspicious spot on his X-ray and 
was advised to have a follow-up examination.  However, that 
was not done.  

Physical examination on admission to the hospital showed that 
the veteran was well developed and well nourished and 
appeared to be in good health.  Physical examination of the 
chest showed it to be symmetrical with no respiratory lag.  
Physical examination of the lungs showed no change upon 
percussion from normal resonance, tactile fremitus, breath 
sounds or voice sounds.  Auscultation revealed no rales.  The 
remainder of the physical examination was within normal 
limits.  X-ray study of the chest in February 1952 showed a 
fine, feathery type of infiltration involving the right upper 
chest area.  The findings were interpreted as consistent with 
a moderate amount of fibrotic type of pulmonary tuberculosis 
involving the right upper chest area.  Subsequent chest X-ray 
studies revealed no changes.  The veteran was placed on bed 
rest and given the usual diagnostic work-up.  He was given a 
diagnosis of chronic pulmonary tuberculosis, reinfection 
type, moderately advanced, activity to be determined.  His 
hospital course was uneventful until June 1, 1952, when, 
after failure to return from a leave of absence, he was 
discharged from the hospital.

The veteran was again hospitalized by the VA from May to 
August 1961 complaining of "swollen glands" of 6 to 8 weeks' 
duration.  He also complained of a chronic sore throat and 
recent hoarseness.  Chest X-rays showed some apical capping 
on the right suggestive of an old disease but no active 
disease was noted.  The final diagnoses were lymphadenitis 
due to tuberculosis and apical granuloma with retained roots.

The veteran was examined by the VA in February 1962.  On 
special chest examination, various findings were recorded.  
The diagnoses included chronic pulmonary tuberculosis, 
minimal, inactive for 10 years.  

The veteran was again hospitalized by the VA from August 1967 
to April 1968.  At discharge the diagnoses included pulmonary 
tuberculosis, moderately advanced, quiescent.  When the 
veteran was hospitalized by the VA in June 1969 his pulmonary 
tuberculosis was reported to be inactive.  

A statement by a former service associate of the veteran, 
received in June 1981 reflected that while on active duty he 
learned that the veteran had had a respiratory irritation or 
lung problem.  He stated that to the best of his knowledge 
the veteran had not been ill prior to his induction into 
military service.  He had been vibrant and capable of 
performing any duties or tasks assigned him.  A statement by 
an acquaintance of the veteran, received in June 1981, 
reflected that he had known the veteran since childhood and 
that to his knowledge he had been in good health until the 
time he enlisted in the U.S. Navy.  He stated that the next 
time he saw the veteran the veteran had been stationed at the 
U.S. Naval training center and the veteran told him he had 
developed pulmonary problems.  The acquaintance stated that 
having seen the veteran on a regular basis prior to his 
enlistment he believed that the veteran's problem must have 
occurred while he was in the Navy.

In an August 1981 statement another acquaintance of the 
veteran indicated that he had enlisted in the Air Force in 
1952 whereas the veteran had enlisted in the Navy.  He stated 
that sometime later, while at home on leave he learned that 
the veteran had become sick and had been discharged from the 
Navy.  He stated that to the best of his knowledge the 
veteran was in good health prior to enlisting in the Navy.

In an April 1995 statement from E. Paul Thomas, M.D., he 
indicated that the veteran had not been treated for pulmonary 
tuberculosis prior to his military service on August 13, 
1951.  The veteran's representative later indicated that Dr. 
Thomas no longer had any medical treatment records available.

At the July 1996 hearing at the regional office, the veteran 
testified that he had not resided with his stepfather.  He 
stated that he had just finished high school and began work 
and had his own apartment.  He had looked at his stepfather's 
death certificate and learned that he did not die of 
tuberculosis.  He did not see tuberculosis on the record at 
all.  He indicated that he had not had any symptoms of active 
tuberculosis when he was examined for entry into service.  He 
indicated that Dr. Thomas had examined him prior to service 
and indicated that he had no problems that would cause him 
not to be able to enter active service.  The veteran stated 
that no X-rays were taken at that examination.  

In October 1996 a copy of the death certificate of the 
veteran's stepfather was submitted reflecting that he died in 
March 1950 from lobar pneumonia.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

In this case, the veteran's service medical records reflect 
that when he was examined for entry into service on 
August 13, 1951, pulmonary tuberculosis was neither reported 
by the veteran nor found by the examiner.  The respiratory 
system was reported to be normal on physical examination.  
Thus, the veteran is entitled to the presumption of soundness 
at induction.  However, a chest X-ray study was not conducted 
on the examination for entry into service.  Chest X-ray 
studies on August 17, and August 27, 1951, revealed the 
presence of pulmonary tuberculosis.  The veteran also 
indicated that he had had substernal chest pain of one year's 
duration.  Since the pulmonary tuberculosis was found only a 
few days after the veteran's entry into active service, it is 
clear that that condition existed prior to his entry into 
service.  The fact that Dr. Thomas reported that he had not 
treated the veteran for pulmonary tuberculosis prior to 
service would not negate the presence of that condition 
before service.  Likewise, the statements by the veteran's 
former associates that the veteran had been in good health 
prior to service would not establish the absence of pulmonary 
tuberculosis before service since those individuals were 
untrained in medicine. Thus, the only remaining question for 
consideration is whether the preexisting pulmonary 
tuberculosis was aggravated during service.

In order to establish service connection by way of 
aggravation, it must be shown that there was an increase in 
severity of the basic underlying pathology of the preexisting 
disorder during service.  See Verdon v. Brown, 8 Vet. App. 
529, 536-37 (1996).  In this regard, the sputum tests during 
service were negative for acid-fast bacilli and serial X-rays 
of the veteran's chest showed no change in the pulmonary 
pathology.  The board of medical survey during service 
concluded that the condition had existed prior to the 
veteran's enlistment and had not been aggravated by service.  
The veteran was hospitalized at a VA medical center beginning 
in February 1952 and it was indicated that he appeared to be 
in good health.  Physical examination of the lungs showed no 
change on percussion from normal resonance, tactile fremitus, 
breath sounds or voice sounds.  Auscultation showed no rales.  
It was indicated that the remainder of the physical 
examination was within normal limits.  X-ray study of the 
chest in February 1952 showed an infiltration considered 
consistent with a moderate amount of pulmonary tuberculosis 
involving the right upper chest area.  Subsequent X-rays of 
the chest in March and April 1952 showed no changes.  He was 
placed on bed rest and his hospital course was uneventful 
until his discharge in June 1952.  On the basis of the 
findings regarding the veteran's pulmonary tuberculosis 
during service and during his VA hospitalization shortly 
after discharge from service, the Board is unable to conclude 
that there was any increase in severity of the veteran's 
preexisting pulmonary tuberculosis during his active military 
service.  Accordingly, under the circumstances, it follows 
that service connection for the pulmonary tuberculosis on the 
basis of aggravation of that condition during service is not 
warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for service connection for 
pulmonary tuberculosis, including the testimony provided by 
the veteran at the July 1996 hearing at the regional office; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material matter 
regarding that issue.  38 U.S.C.A. § 5107.

II.  The Claims for Service Connection for Bronchitis, 
Asthma, and Essential Hypertension as Resulting from Tobacco 
Use in Service.

The veteran's service medical records do not reflect the 
presence of bronchitis, asthma or essential hypertension.  
Those conditions were not shown when he was hospitalized at 
the VA medical center from February to June 1952 or when he 
was hospitalized by the VA from May to August 1961.  

When the veteran was examined by the VA in February 1962 his 
blood pressure was normal.  The chest was well developed with 
good expansion and equal excursion of the diaphragm, 
bilaterally.  Percussion showed no abnormalities.  
Auscultation showed normal bronchovesicular breathing 
bilaterally.  There were no rales or wheezes.  Tactile 
fremitus and vocal resonance were normal.  The only diagnoses 
were pulmonary tuberculosis and scars on the right neck area.  

When the veteran was hospitalized by the VA from August 1967 
to April 1968 it was indicated that he was currently smoking 
a pipe and prior to that had smoked one-half pack of 
cigarettes per day.  Bronchitis, asthma and essential 
hypertension were not noted.  

VA outpatient treatment records reflect that the veteran was 
seen on several occasions during 1979 and 1980.  A chest X-
ray study in March 1979 showed no evidence of active 
pulmonary infiltration.  In September 1980 a blood pressure 
reading of 132/90 was recorded.  

In March 1998 the veteran indicated that he believed his 
bronchitis and asthma were related to his tobacco use.  He 
stated that he did not smoke prior to entering service and 
began smoking during service.  He stated that he became 
addicted to nicotine during service.  He related that due to 
the nicotine addiction he continued to smoke for years 
following his release from active duty.  He stated that he 
had been diagnosed as having asthma and bronchitis at a VA 
medical center in about 1991.  He related that he also 
believed his hypertension had been caused by the nicotine 
addiction and smoking that began during service.  

In an October 1998 statement, in response to a September 1998 
letter from the regional office regarding his claim for 
service connection for the disorders based on smoking, the 
veteran indicated that he had mostly smoked cigarettes but 
occasionally had smoked a pipe and cigars.  He noted that he 
was 19 when he began using tobacco products.  He indicated 
that he smoked 3 or 4 cigarettes a day prior to military 
service and that he increased his smoking when he went into 
service because the cigarettes were issued to him and he had 
to pay for them so he smoked more.  He related that he had 
stopped smoking in 1976 due to respiratory problems.  He 
indicated that he thereafter occasionally used tobacco 
products on a recreational basis when he had visitors or when 
he visited someone.  He stated that after he stopped using 
tobacco products he had lived or worked with persons who 
smoked in his presence including a painter, musician and 
individuals at the Post Office.  In a statement dated later 
in October 1998, the veteran noted that he did not smoke 
before he went into the service.

In a March 1999 statement signed by a VA physician and a VA 
registered nurse, an opinion was expressed that the veteran's 
smoking history had at least as likely as not contributed to 
his bronchitis.  

During the June 1999 hearing at the regional office, the 
veteran indicated that he had not smoked prior to going into 
service.  He stated that he had initially become aware of 
bronchitis, asthma and hypertension from the middle 1980's to 
about 1991.  He stated that doctors had told him that those 
conditions could probably be the result of his smoking habit.  
He indicated that he had stopped smoking and then resumed 
smoking on several occasions.  He indicated that he had 
increased his smoking during service by perhaps a pack a day.  
He stated that he had stopped smoking in about 1975 because 
he was having shortness of breath.  He had stopped and 
resumed smoking on about six occasions.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, as 
noted previously, the veteran's service medical records do 
not reflect the presence of bronchitis, asthma or essential 
hypertension.  Those conditions were initially medically 
reported many years following the veteran's release from 
active duty.

The veteran has maintained that service connection should be 
granted for the bronchitis, asthma and hypertension since 
those conditions developed as a result of tobacco use during 
service.  

The Board notes that in an opinion in May 1997 the VA General 
Counsel indicated that if a veteran acquired nicotine 
dependence during service and if nicotine dependence was 
considered to be a proximate cause of disability or death 
resulting from use of tobacco products by the veteran, then 
service connection should be established on a secondary 
basis.  O.G.C. Precedent Opinion 19-97 (May 13, 1997).  In 
June 1998 Public Law 105-178 was enacted which amended 
38 U.S.C.A. §§ 1110 and 1131 to preclude payment of 
compensation for disability resulting from a tobacco-related 
disease or injury which became manifest during a veteran's 
military service or to the requisite degree of disability 
during a presumptive period specified in 38 U.S.C.A. §§ 1112 
or 1116.  In July 1998 Public Law 105-206 was enacted 
inserting a new section which prohibits service connection of 
a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  The new section 
applies only to claims filed after June 9, 1998, and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before 
June 8, 1998.  Thus, the new section would not affect the 
veteran in the instant case.

The evidence of record, including the opinion by the VA 
physician and registered nurse in March 1999 indicates that 
the veteran's bronchitis resulted at least in part from his 
smoking.  However, the evidence does not establish that the 
veteran's nicotine dependence began during his military 
service.  The veteran's statements are inconsistent as to 
whether he began smoking prior to his entry into military 
service.  He has reported that his smoking increased during 
his military service; however, he has not submitted any 
evidence that he became addicted to nicotine in service.  The 
veteran has not submitted any medical evidence, medical 
opinion or medical authority or other evidence to support his 
assertion that his bronchitis developed from nicotine 
dependence incurred during his active military service.  He 
has also provided no independent, objective evidence that his 
asthma or essential hypertension developed from nicotine 
dependence that began during service.  Accordingly, under the 
circumstances, the Board concludes that the veteran has not 
submitted well-grounded claims for service connection for 
bronchitis, asthma and essential hypertension as a result of 
nicotine dependence beginning in service.  Since the claims 
are not well grounded they must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.  

Entitlement to service connection for bronchitis, asthma and 
essential hypertension as resulting from tobacco use during 
service is denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals




 
- 13 -

- 1 -


